           Case 2:21-cv-01557-GMN-NJK Document 5 Filed 09/01/21 Page 1 of 1




 1
 2
 3
                                 UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5
 6   AISHA INISE BELL,
                                                              Case No.: 2:21-cv-01557-GMN-NJK
 7           Plaintiff,
                                                                              Order
 8   v.
 9   WALMART INC.,
10           Defendant.
11          Each non-governmental party is required to file a certificate of interested parties
12 concurrently with its first appearance in a case. Fed. R. Civ. P. 7.1(b)(1); Local Rule 7.1-1(c).
13 Plaintiff Aisha Bell failed to file a certificate of interested parties. Accordingly, Plaintiff must file
14 a certificate of interested parties no later than September 3, 2021.
15          IT IS SO ORDERED.
16          Dated: September 1, 2021.
17
18                                               ____________________________________
                                                 NANCY J. KOPPE
19                                               UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28
